DETAILED ACTION

Status of Application, Amendments and/or Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending.

Election/Restrictions
The election of adalimumab as the species of antibody in the reply filed on 11/17/22 is acknowledged. Applicants indicate that the elected species reads on each of claims 1, 2, 4-15 and 18-20. However, the antibody sequences recited in claims 3, 16 and 17 are those of adalimumab, and therefore these claims are considered to read on the elected species.
Claims 1-20 are under consideration, as they read upon the elected species.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent application 16/477,187.

Specification
The disclosure is objected to because of the following informalities:
 The title of the invention, "Stable Liquid Formula", is not descriptive because it is directed to a stable liquid formula comprising any components, but the claimed formula is limited to specific components. A new title is required that is clearly indicative of the invention to which the claims are directed. The following title is suggested: “Stable Liquid Formula comprising an Anti-TNFα Antibody, Acetate Buffer and Glycine.
Appropriate correction is required.




Claim Objections
Claims 1-20 are objected to because of the following informalities:
In claim 1, line 7, the word “sugar” is missing an article, e.g., “a sugar”; compare with “a sugar alcohol” and “a metal salt” in lines 7-8. Claims 15, 16 and 17 are also missing this article before “sugar”.
The remaining claim(s) are objected to for depending from an objected claim.
Appropriate correction is required.

Note on Prior Art Rejection(s)
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-12, 14-16 and 18-20 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Bussemer et al, WO 2016128564, published 8/18/16, filed 2/12/16 and claiming priority to 2/13/15 (cited on the 3/16/21 IDS). The earliest date to which the instant application claims priority is 1/11/17.
Claims 1-3 each encompass a stable liquid formulation comprising (A) an antibody that is adalimumab, (B) an acetate buffer, (C) glycine, and (D) a surfactant, and wherein the formulation does not comprise sugar nor a sugar alcohol nor a metal salt. Claim 3 encompasses adalimumab because it encompasses an antibody with the CDRs (SEQ ID NO: 1-6) that are found in adalimumab. 
The '564 publication teaches stable pharmaceutical compositions for monoclonal antibodies (e.g., page 1, lines 1-2) and that the term "pharmaceutical composition" refers to liquid preparations (page 11, lines 1-2). '564 further teaches that compositions comprise adalimumab (e.g., page 2, lines 3-5). '564 further teaches that compositions of the invention "comprise an acetate or histidine buffer, glycine and/or mannitol and a surfactant such as polysorbate" (page 2, lines 6-7). The examples of these compositions specifically include a composition comprising the combination of acetate buffer and glycine, and without including a sugar, a sugar alcohol or a metal ion; e.g., page 20, lines 1-2. As such, '564 teaches a stable liquid formulation comprising adalimumab, an acetate buffer, glycine, a surfactant and that does not include a sugar, sugar alcohol or a metal ion. Thus, the teachings of '564 anticipate claims 1-3.
Claim 4 limits the formulation of claim 1 to one wherein the antibody is in a concentration of 50 to 150 mg/ml. The compositions of '564 set forth above for claim 1 include ones with antibodies in this concentration; e.g., 50 mg/ml in the example on page 20, lines 1-2. Thus, the teachings of '564 also anticipate claim 4.
Claim 5 limits the formulation of claim 1 to one wherein "the acetate buffer has a concentration of 1 to 30 mM”, '564 also teaches that the buffer agent can be in a concentration within the range recited in claim 5; e.g., 10 mM (page 16, lines 28-32) and that such an agent is acetate (page 17, line 4). '564 further provides examples with an acetate buffer in this concentration; e.g., 10 mM in the example on page 20, lines 1-2. Thus, the teachings of '564 also anticipate claim 5.
Claims 6 and 8 each limit the formulation of claim 1 to one that does not include "at least one" component selected from a group including histidine. The compositions '564 set forth above for claim 1 include examples not comprising histidine; e.g., the exemplary composition set forth on page 20, lines 1-2. Thus, the teachings of '564 also anticipate claims 6 and 8.
Claim 7 limits the formulation of claim 1 to one wherein the glycine is in a concentration of 100 to 300 mM. The compositions of '564 set forth above for claim 1 including ones with glycine at various concentrations, including for example 15 mg/ml in the example on page 20, lines 1-2. 15 mg/ml is the same as 15 g/L, and at a molecular weight of glycine that is 75.05 g/mol, this is equivalent to 0.199 mol/L, or 199 mmol/L or 199 mM, which is in the range of 100 to 300 mM. Thus, the teachings of '564 also anticipate claim 7.
Claims 9-11 limit the formulation of claim 1 to one wherein the surfactant is selected from a group including polysorbate (claim 9), or is selected from a group including Polysorbate 20 (claim 10) or is in a concentration of 0.01 to 1% (w/v) (claim 11). '564 further teaches that the composition comprises Polysorbate 20 at 0.01% w/v; e.g., in the example on page 20, lines 1-2. As such, the teachings of '564 also anticipate claims 9-11. 
Claim 12 limits the formulation of claim 1 to one wherein the pH is in a range of 4.5 to 5.5. The compositions of '564 set forth above for claim 1 include those with a pH in this range; such as pH of 5.5 in the example set forth on page 20, lines 1-2. Thus, the teachings of '564 also anticipate claim 12.
Claim 14 limits the formulation of claim 1 to one that does no comprise a preservative, chelating agent or a mixture thereof. The compositions '564 set forth above for claim 1 include examples that do not include a preservative or chelating agent among the recited components; e.g., the example set forth on page 20, lines 1-2. Thus, the teachings of '564 also anticipate claim 14.
Claim 15 limits the formulation of claim 1 to one including each of the further ranges of claims 4, 5, 7, and 11. As set forth above, each of these ranges is met by the compositions of '564, which includes examples including concentrations within each of the four ranges; e.g., the example set forth on page 20, lines 1-2. Thus, the teachings of '564 also anticipate claim 15.
Claim 16 limits the formulation of claim 1 in the same manner as claim 15, but also limits the antibody to one comprising the same CDR sequences set forth in claim 3. These are the CDR sequences of adalimumab as set forth above, and thus the teachings of '564 also anticipate claim 16 for the same reasons as for claim 15. 
In claim 18, the further recitation limiting the formulation of claim 1 to one “for use in subcutaneous” has been considered in the context of the entire claim, and is interpreted as an intended use for formulation because it does not impart any difference in structure to the formulation. See MPEP 2111.02. As such, this intended use does not distinguish the claimed product method from a prior art product comprising the same components. As such, claim 18 is anticipated by the teachings of '564 for the same reasons as for parent claim 1.
	Claims 19 and 20 are directed to a pre-filled syringe comprising the formulation of claim 1 (claim 19) or an auto-injector comprising said syringe (claim 20). '564 further teaches that the composition of the invention can be administered via syringe, including pre-filled syringe, or auto injector, or an injection device, such as an "INJECT-EASE", which is an auto-injector in which a previously-filled (i.e., pre-filled) syringe is placed (page 24, lines 17-21). Thus, the teachings of '564 also anticipate claims 19 and 20. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were effectively filed absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned at the time a later invention was effectively filed in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 13 is rejected under 35 U.S.C. 103(a) as being unpatentable over Bussemer et al, WO 2016128564, published 8/18/16, filed 2/12/16 and claiming priority to 2/13/15 (cited on the 3/16/21 IDS), as applied to claim 1 above, and further in view of Wang et al, 2015 (International Journal of Pharmaceutics. 490: 308-315; cited on the 3/16/21 IDS). 
	Claim 13 limits the formulation of claim 1 to one having an osmolality ranging from 200 to 400 mmol/kg. 
	The teachings of '564 that anticipate claim 1 are set forth above. '564 further teaches that the compositions of the invention can be injected; e.g. page 23, line 3 through page 24, line 32.
'564 does not further specify the osmolality of the compositions of the invention.
	Wang, in a review of the tolerability of injectable pharmaceuticals, teaches that, "Based on the literature data, it is clear that the osmolality of a drug product should be controlled ideally at a level around 300 ± 30 mOsm/kg" (pg 312). 
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify a composition taught by '564 that meets the limitations of claim 1 to formulate it at an osmolality of 300 ± 30 mOsm/kg as taught by Wang, which is equivalent to 300 ± 30 mmol/kg and thus encompassed by the range recited in claim 13. The person of ordinary skill in the art would have been motivated to make such a modification because '564 teaches that the composition can be injected, but does not teach what osmolality should be used for the composition when injected, and Wang provides this information. The person or ordinary skill in the art would have had a reasonable expectation of success in making this modification and using the composition successfully because the teachings of Wang are directed generally to all compositions for injection based on a review of the literature. This rationale supports a prima facie conclusion of obviousness in accord with KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).

Claim 17 is rejected under 35 U.S.C. 103(a) as being unpatentable over Bussemer et al, WO 2016128564, published 8/18/16, filed 2/12/16 and claiming priority to 2/13/15 (cited on the 3/16/21 IDS), as applied to claim 1 above.
Claim 17 further limits the formulation of claim 1 in the following ways:
the antibody of (A) is limited to a concentration of 100 mg/mL, and is limited to an antibody comprising particular CDR sequences that are found in adalimumab;
the buffer of (B) is limited to comprising a concentration of 10 mM acetate;
the glycine of (C) is limited to a concentration of 250 mM; and
the surfactant of (D) is limited to a concentration of 0.1% (w/v).
The teachings of '564 that anticipate claim 1 are set forth above. The teachings of '564 are directed to adalimumab, which includes the CDRs recited in part (A) of claim 17. '564 further teaches 100 mg/ml of the antibody (e.g., page 16, lines 9-18). '564 further teaches 10 mM of a buffer agent (page 16, lines 28-32) that is acetate (page 17, line 4). '564 further teaches surfactants can be at 0.1% (w/v), e.g., at page 4, line 5; at page 19, lines 9-18.
While '564 teaches that the glycine can be at a concentration of 5 to 30 mg/ml, such as 10 to 20 mg/ml (133 mM to 266 mM), such as 16 mg/ml (213 mM), '564 does not specifically teach the glycine at a concentration of 250 mM (18.7 mg/ml). 
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to use glycine at a concentration of 250 mM in a liquid formulation comprising 100 mg/ml adalimumab, 10 mM acetate buffer, 133 to 266 mM glycine and 0.1% (w/v) surfactant taught by '564. Glycine at a concentration of 250 mM lies inside the range of 133 to 266 mM taught by '564, and per 2144.05, "In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). As further set forth in MPEP 2144.05, “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969). 
A timely filed terminal disclaimer (TD) in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A TD must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains TD forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer (eTD) may be filled out completely online using web-screens. An eTD that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTDs, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,980,881, issued 4/20/21, and which shares the same inventors with the instant application. Although the conflicting claims are not identical, they are not patentably distinct from each other for the following reasons.
The instant application claims priority as a continuation to application 16/477,187, from which the ‘881 patent issued.
Instant claim 1 encompasses a liquid formulation comprising an antibody, an acetate buffer, glycine and a surfactant, wherein the formulation does not comprises sugar, a sugar alcohol or a metal salt. Claim 1 of ‘881 is directed to a narrower embodiment of this same invention; specifically, it is directed to a liquid formulation comprising an antibody that binds TNFα, an acetate buffer, glycine in a concentration of 210-300 mM, and a surfactant, wherein the formulation does not comprise sucrose or trehalose (each a sugar), mannitol or sorbitol (each a sugar alcohol) or NaCl (a metal salt), and having an osmolality of 200-400 mmol/kg. As such, claim 1 of ‘881 anticipates instant claim 1.
Instant claims 2-6, 8-12 and 14-20 depend from instant claim 1 and present additional limitations that correspond to the additional limitations presented, respectively, in dependent claims 2-18 of ‘881.
Instant claim 7 limits the formulation of claim 1 to one having a glycine concentration of 100-300 mM. The limitation of claim 1 of ‘881 that the glycine is in 210-300 mM is a narrower embodiment of this limitation. As such, claim 1 of ‘881 also anticipates instant claim 7.
Instant claim 13 limits the formulation of claim 1 to one having an osmolality ranging from 200-400 mmol/kg. This same limitation is present in claim 1 of ‘881. As such, claim 1 of ‘881 also anticipates instant claim 13.

Conclusion
No claims are allowable.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY C HOWARD whose telephone number is (571)272-2877. The examiner can normally be reached on Monday - Friday 9 - 5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa Ford can be reached on 571-272-0857. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/ZACHARY C HOWARD/Primary Examiner, Art Unit 1646